 

Exhibit 10.2

 

 

REVOLVING LINE OF CREDIT NOTE

 

 

$15,000,000.00

Davenport, Iowa
April 14, 2010

 

 

            FOR VALUE RECEIVED, the undersigned FLEXSTEEL INDUSTRIES, INC.,
("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at 203 W. 3rd St. Davenport, Iowa, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of
Fifteen Million Dollars ($15,000,000.00), or so much thereof as may be advanced
and be outstanding, with interest thereon, to be computed on each advance from
the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

            As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

 

            (a)        "Business Day" means any day except a Saturday, Sunday or
any other day on which commercial banks in Iowa are authorized or required by
law to close.

 

            (b)        "Daily One Month LIBOR" means, for any day, the rate of
interest equal to LIBOR then in effect for delivery for a one (1) month period.

 

            (c)        "LIBOR" means the rate per annum (rounded upward, if
necessary, to the nearest whole 1/8 of 1%) and determined pursuant to the
following formula:

 

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

 

                        (i)         "Base LIBOR" means the rate per annum for
United States dollar deposits quoted by Bank as the Inter-Bank Market Offered
Rate, with the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, for
delivery of funds for one (1) month in an amount equal to the outstanding
principal balance of this Note.  Borrower understands and agrees that Bank may
base its quotation of the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as Bank in its discretion deems
appropriate including, but not limited to, the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.

 

                        (ii)        "LIBOR Reserve Percentage" means the reserve
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for "Eurocurrency Liabilities" (as defined in Regulation D of
the Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the term of this Note.

 

INTEREST:

 

            (a)        Interest.  The outstanding principal balance of this Note
shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) at a fluctuating rate per annum determined by Bank to be one percent
(1.00%) above Daily One Month LIBOR in effect from time to time.  Each change in
the rate of interest hereunder shall become effective on each Business Day a
change in Daily One Month LIBOR is announced within Bank.  Bank is hereby
authorized to note the date and interest rate applicable to this Note and any
payments made thereon on Bank's books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

 

- 1 -

 

--------------------------------------------------------------------------------



 

 

            (b)        Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

            (c)        Payment of Interest.  Interest accrued on this Note shall
be payable on the last day of each month, commencing April 30, 2010.

 

            (d)        Default Interest.  From and after the maturity date of
this Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, or at Bank's option upon the occurrence,
and during the continuance of an Event of Default, the outstanding principal
balance of this Note shall bear interest at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to four
percent (4%) above the rate of interest from time to time applicable to this
Note.

 

BORROWING AND REPAYMENT:

 

            (a)        Borrowing and Repayment.  Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on June 30, 2011.

 

            (b)        Advances.  Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i) Timothy E. Hall, Ronald J. Klosterman, Rita K. Kelly or Carl J.
Breen, any one acting alone, who are authorized to request advances and direct
the disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office designated above, or (ii) any
person, with respect to advances deposited to the credit of any deposit account
of Borrower, which advances, when so deposited, shall be conclusively presumed
to have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account.  The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by Borrower.

 

- 2 -

 

--------------------------------------------------------------------------------



 

 

            (c)        Application of Payments.  Each payment made on this Note
shall be credited first, to any interest then due and second, to the outstanding
principal balance hereof. 

 

EVENTS OF DEFAULT:

 

            This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 14, 2010, as amended from time to time (the "Credit Agreement").  Any
default in the payment or performance of any obligation under this Note, or any
defined event of default under the Credit Agreement, shall constitute an "Event
of Default" under this Note.         

 

MISCELLANEOUS:

 

            (a)        Remedies.  Upon the occurrence of any Event of Default,
the holder of this Note, at the holder's option, may declare all sums of
principal and interest outstanding hereunder to be immediately due and payable
without presentment, demand, notice of nonperformance, notice of protest,
protest or notice of dishonor, all of which are expressly waived by Borrower,
and the obligation, if any, of the holder to extend any further credit hereunder
shall immediately cease and terminate.  Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of the holder's in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder's
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

 

            (b)        Obligations Joint and Several.  Should more than one
person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

 

            (c)        Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of Iowa.

 

            (d)        Acknowledgment.  Borrower acknowledges receipt of a copy
of this Note signed by Borrower.

 

           

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN
EFFECT BETWEEN YOU AND THIS LENDER.

 

- 3 -

 

--------------------------------------------------------------------------------



 

 

            IN WITNESS WHEREOF, the undersigned has executed this Note as of the
date first written above.

 

 

FLEXSTEEL INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy E. Hall

 

 

 

 

Timothy E. Hall
VP Finance, CFO, Secretary, Treasurer

 

 

 

 

- 4 -

 

--------------------------------------------------------------------------------